Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Privat, US Pub. No.20140040360.
As to claim 1, Privat discloses a  method, comprising:
 initiating, by a client application running on a primary device (mobile computing device 32 FIG.2) connected to a web conference, a detection of secondary devices (42, 44 OR 46 FIG.2) that are potential sources of sharable content available for streaming on the web conference and receiving, by the client application, an indication of one of the secondary devices to use for streaming content on the web conference; and streaming the content of the secondary device on the web conference to one or more other devices connected to the web conference via a wireless network between the secondary device and the primary device (using a control interface of the web conferencing application, the web conference host may choose to share a user interface being presented at the mobile computing device 32, or the user interface of a particular application executing at the mobile computing device 32, see fig.2, [0024] to [0027] and [0046]).As to claim 2, Privat discloses streaming the content of the secondary device on the web conference to the one or more other devices comprises: indicating to the one or more other devices that the content of the secondary device is streamed from the primary device (see [0026] to [0028]). As to claim 3, Privat discloses receiving, by the client application, a selection of the content from a set of content available at the secondary device (see [0026] to [0028]). As to claim 4, Privat discloses performing an authentication process to enable the primary device to access the content of the secondary device (authorizing another web conference participant to share (e.g., broadcast) information being presented on his or her display screen, see [0024] to [0027]). As to claim 5, Privat discloses the detection of the secondary devices is initiated responsive to a request to share data (see [0024] to [0027]). As to claim 6, Privat discloses the indication of the secondary device is received based on a presentation of the secondary devices for selection at the primary device (see [0025] to [0028]). As to claim 7, Privat discloses the content is screen share content output at a display of the secondary device (see [0024] to [0028]). As to claim 8, Privat discloses a non-transitory computer readable medium storing instructions operable to cause one or more processors to perform operations comprising:
 initiating a detection of secondary devices that are potential sources of sharable content available for streaming on a web conference to which a primary device (40 fgi.2) is connected; receiving an indication of one of the secondary devices (42, 44 or 46 fig.2) to use for streaming content on the web conference  and streaming the content of the secondary device on the web conference to one or more other devices connected to the web conference via a wireless network between the secondary device and the primary device (using a control interface of the web conferencing application, the web conference host may choose to share a user interface being presented at the mobile computing device 32, or the user interface of a particular application executing at the mobile computing device 32, see fig.2, [0024] to [0027] and [0046]).As to claim 9, Privat discloses detecting a request to share content from a device connected to the web conference (see [0024] to [0027]). As to claim 10, Privat discloses detecting local content sources based on a request to share content on the web conference, wherein the local content sources include the secondary devices and one or more media items stored at the primary device (see [0024] to [0026]). As to claim 11, Privat discloses presenting the secondary devices for selection at the primary device responsive to the detection of the secondary devices (see [0024] to [0028]). As to claim 12, Privat discloses the content of the secondary device is indicated to the one or more other devices as being streamed from the primary device (see [0024] to [0027]). As to claim 13, Privat discloses wherein access to the content of the secondary device at the primary device is enabled based on an authentication process (see [0024] to [0027]). As to claim 14, Privat discloses the primary device is a laptop computer or a desktop computer and the secondary device is a tablet computer or a smart phone (see [0024] to [0028]). As to claim 15, Privat discloses an apparatus, comprising:
 a network interface configured to connect to a web conference over a first network and to connect to a secondary device over a second network and a memory storing instructions associated with a client application; and a processor configured to execute the instructions to: initiate a detection of secondary devices that are potential sources of sharable content available for streaming on the web conference; receive an indication of one of the secondary devices to use for streaming content on the web conference; and stream the content of the secondary device on the web conference to one or more other devices connected to the web conference via the second network (using a control interface of the web conferencing application, the web conference host may choose to share a user interface being presented at the mobile computing device 32, or the user interface of a particular application executing at the mobile computing device 32, see fig.2, [0024] to [0027] and [0046]).
Claims 16-18 are rejected for the same reasons set forth in claims 2, 5 and 4 respectively.
As to claim 19, Privat discloses that the content includes one or more of audio content, video content, photographs, text messages, documents, or emails (see [0024] to [0029]). As to claim 20, Privat discloses the second network is a wireless network configured for local device communication (see [0045] to [0048]).

Conclusion
4.       Claims 1-20  are rejected.
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450



/KHANH Q DINH/Primary Examiner, Art Unit 2458